Citation Nr: 1131378	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-31 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and a friend


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 until August 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

The Veteran was afforded a video hearing in August 2009 before the undersigned Veterans Law Judge.  The transcript of the hearing is of record.

In January 2010 the Veteran's representative and VA General Counsel issued a joint motion for remand (JMR) - the motion was granted in by order of the United States Court of Appeals for Veterans Claims (CAVC) that same month.   Accordingly the issue is again before the Board for consideration.


FINDING OF FACT

A chronic back disorder was not manifested in service; arthritis of the lumbar spine was not manifested in the first post service year; and a back disorder is not attributable to service.

CONCLUSION OF LAW

A chronic back disorder was not incurred in or aggravated during service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this case, VA satisfied its duty to notify by means of a letter dated in December 2005 from the RO to the Veteran which was issued prior to the RO decision in March 2006.  That letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. The Veteran was also asked to submit evidence and/or information in his possession to the RO.

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  He was provided an opportunity at that time to submit additional evidence.  In addition, the August 2007 SOC provided the Veteran with an additional 60 days to submit additional evidence.  Thus, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  It also appears that all obtainable and relevant evidence identified by the Veteran has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.

As noted above, VCAA notification pre-dated adjudication of this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  To whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as effective date, as the preponderance of the evidence is against the claim, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.

VA has also satisfied its duty to assist the Veteran under 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159 (2010).  Service and VA treatment records have been associated with the claims folder and VA afforded the Veteran an opportunity to appear for a hearing.  The Veteran has been afforded an examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination report reflects that the examiner solicited symptoms from the Veteran, examined the Veteran, and provided a diagnosis and an opinion consistent with the record.  Therefore, the examination is found to have been adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In their January 2010 JMR, the parties argue that the Board's prior denial was deficient as it did not address the ramifications of the undersigned's failure to "comply with the duty to assist by suggesting the submission of evidence required to substantiate [the Veteran's] claim" during the Veteran's 2009 video hearing.

In reaching the above conclusion, the parties point to CAVC's July 2010 decision Bryant v. Shinseki, 23 Vet. App. 488 (2010), in which the Court indicated that

when the RO has denied a disability claim because there is no current disability, no nexus to service, or no incident in service, etc., then the Board hearing officer should explain that the claim can be substantiated only when the claimed disability is shown to exist and shown to be caused by an injury or disease in service, and the Board hearing officer's explanation and discussion should be centered on these issues.  Id at 496.

Review of the 2009 transcript indicates that the undersigned while the undersigned did ask if the Veteran had sought treatment when he separated from service, a piece of information that could potentially factor into addressing the matter of chronicity and continuity, Savage v. Gober, 10 Vet. App. 488, (1997), he did not specifically bring to the appellant's attention the need to submit nexus evidence.  However, analysis of how the undersigned conducted the 2009 hearing does not end at questioning whether the need for certain evidence was raised.  Rather, in Bryant, the Court went on to consider whether the appellant was prejudiced by the Board's error.  In so considering, it was noted that the "duty to suggest the submission of evidence [exists] even when the claimant has been provided a letter notifying him of the need to submit such evidence."  Id at 498.  Here, not only was the Veteran notified in writing of the lack of nexus evidence in his claims file (e.g. in the August 2007 statement of the case), but both of the Veteran's representatives have demonstrated actual knowledge of the need for nexus evidence.  Specifically, in its July 2009 submission on the appellant's behalf, the Disabled American Veterans made express arguments regarding the probative value of lay testimony in establishing etiology.  Furthermore, the Veteran's current representative clearly understands the need for the Veteran to submit nexus evidence; illustrated by the arguments made to that end in the JMR which brought the issue to the present point.

The Veterans Law Judge did ask if the Veteran had sought treatment when he separated from service, a piece of information that could potentially factor into addressing the matter of chronicity and continuity.  Savage v. Gober, 10 Vet. App. 488, (1997).

In short, during the Veteran's August 2009 video hearing, the undersigned did not specifically point out to the Veteran the need to submit nexus evidence in order to prevail in his claim.  The record clearly indicates that the Veteran has been, and is still, represented by competent and knowledge parties who have demonstrated actual understanding of the evidentiary gaps in the Veteran's claim, and the need to fill those gaps where possible.  Therefore, the Board finds that the Veteran was not prejudiced when the undersigned failed to spell-out the particularized evidentiary needs of the Veteran's claim.

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA. Therefore, no useful purpose would be served in remanding this matter for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran. The Court of Appeals for Veterans Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Given the ample communications regarding the evidence necessary to establish service connection for a back disorder, given that the Veteran has offered testimony at a hearing before the undersigned Veterans Law Judge, has been provided all the criteria necessary for establishing service connection, and is represented by a highly qualified private attorney, the Board finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

Service treatment reports indicate that the Veteran was seen in July 1969 for complaints of back pain; it was noted that he injured his back while lifting an oil drum, which resulted in some pain in the lower back.  The assessment was lumbosacral strain.  On the occasion of the separation examination in March 1970, the Veteran reported a history of back trouble and problems with muscle spasms in July 1969; however, he had had no complaints since then.  Clinical evaluation of the spine was normal.  In April 1970, it was noted that the Veteran was seen for complaints of pain in the low to mid back in the past 24 hours due to strain.

The Veteran's claim for service connection for a back disorder (VA Form 21-4138) was received in November 2005.  Submitted in support of his claim were VA progress notes dated from July 2005 to December 2005.

A VA progress note, dated in February 2006, indicates that the Veteran was seen for complaints of chronic back pain for many years worse today, worse with sitting, but no radicular pain.  The assessment was back pain.  A March 2006 report of x-ray imaging of the lumbar spine revealed degenerative joint changes in the spine with narrowed L4/S1, and mild old L1 compression.  In February 2007, the Veteran was referred for consultation of low back pain without radiation.  At that time, the Veteran reported the onset of back pain in 1969; he reported injuring his back when he tried to help unload a 50-gallon drum of oil off the back of a deuce that fell suddenly.  The Veteran noted that the pain comes and goes but he has had it more the past year.  The assessment was back pain, degenerative joint disease, with mild compression fracture at L1.

The Veteran was afforded a VA examination in July 2007.  At that time, the Veteran indicated that he strained his back in July 1969 while unloading a 55-gallon barrel of oil off the back of a truck at Fort Riley.  He stated that he was treated conservatively with 4 weeks of quarters; he subsequently returned to regular duty.  The Veteran stated that, upon leaving service, he worked for many years as a roofer.  He also stated that he has experienced chronic intermittent low back pain since the lumbar strain injury in July 1969.  He has been treated conservatively over the years with physical therapy.  Following an evaluation of the back, the assessment was degenerative disc and joint disease of the lumbar spine, and mild old L1 compression fracture.  The examiner stated that, following review of the Veteran's claims folder and physical examination of the Veteran, it was his opinion that it is less than likely that the Veteran's lumbar spine degenerative joint disease is related to complaints of back pain in service.  The examiner further explained that it is more than likely that the Veteran's lumbar spine degenerative joint disease is related to chronic degenerative changes as a result of aging, obesity, repetitive stresses incurred in the course of his civilian employment upon leaving military service and a genetic predisposition for osteoarthritic conditions.

At his personal hearing in August 2009, the Veteran maintained that his back disorder is a direct result of an injury that he sustained in service.  The Veteran indicated that he never had any problems with his back prior to entering military service.  The Veteran indicated that he was assigned to unload a 55-gallon oil drum off the back of a deuce; the gallon ended up slipping and falling on his back. The Veteran stated that he has had back pain off and on since that day.  The Veteran related that he did not seek medical attention after service.  The Veteran also reported that, after service, he worked as a mechanic and a roofer; he stated that he needed help performing certain tasks as a result of back pain.

Legal Analysis

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so- called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).

In addition, the law provides that, where a Veteran served ninety days or more of active service and arthritis become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2010).

After careful review of the evidentiary record, the Board finds that service connection is not warranted for a back disorder. Significantly, while the service treatment records reflect complaints of back pain in July 1969 and April 1970, these reflect an acute and transitory condition as the remainder of the service treatment records are completely silent with respect to any complaints or diagnosis of a chronic back disorder.  In fact, at the time of his separation examination in March 1970, clinical evaluation of the spine was normal.  The first clinical documentation of the onset of a chronic low back disorder is dated in February 2006, some 36 years after service separation.  The Court has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally, Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In addition, there is no reliable evidence indicating that there is a relationship between the Veteran's current back disorder and service.  Moreover, following the VA examination in July 2007, the VA examiner reviewed the medical records, examined the Veteran, and offered his opinion that it is less than likely that the Veteran's lumbar spine degenerative joint disease is related to complaints of back pain in service.  The Veteran has not submitted any competent evidence of a nexus to service.  The Board finds that the medical evidence is more probative than the lay statements.  Therefore, the evidence does not support service connection for a low back disorder.

In May 2011 the Veteran's representative argued that lay testimony from the Veteran's wife and co-worker establish continuity of symptomatology.  The Board has reviewed the testimony of record, and notes that the lay evidence does not, in fact, establish continuity of symptomatology since service.

Given the absence of complaint or treatment until many years after service, and the absence of any credible evidence showing continuity of symptomatology since service, the Board finds that the evidence weighs against the Veteran's claim. The Veteran's back disorder was not incurred in or aggravated by service, and the weight of the competent evidence does not establish a nexus between the post-service diagnoses and active service.  As such, the Veteran's claim for service connection for a back disorder must be denied.  There is no doubt of material fact to be resolved in the Veteran's favor.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) (benefit of doubt rule does not apply when preponderance of evidence is against claim).

Although the Veteran testifies that his current back disorder relates to service, the Board may discount lay evidence when such discounting is appropriate.  As fact finder, the Board is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc. Furthermore the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record.  See Buchanan v. Nicholson, 451 F3d 1331 (2006).  Here, we find his assertions to be less credible than the normal contemporaneous records at separation and post service treatment records.  While the evidence of record shows that the Veteran has a current back disorder, the Board finds that there is no credible evidence demonstrating a relationship between the Veteran's currently diagnosed back disorder and service.  We have fully considered the testimony regarding continuity following the drum incident; however, when seen in March 1970, the Veteran indicated that there had been no complications or complaints.  Since then, the clinical evaluation of the spine was normal.  Similarly, when seen in April 1970, he reported a 24 hour complaint rather than a report suggesting a chronic condition.  We find that the Veteran has not been a consistent historian and that his contemporaneous in-service statements and the normal clinical finding in March 1970 are far more probative than statements advanced decades after the critical time frame.

In conclusion, the preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a back disorder is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


